The line in controversy, when run to the end of the distance called for, will not reach Cypress Creek; where, by the patent *Page 142 
it is said to terminate; but to reach that place, it must run three times the distance called for. In all such cases the invariable rule is to disregard the distance; and to proceed with the line in the direction called for until it shall interest the creek or other natural boundary.
Verdict for the plaintiff.
NOTE. — See the cases referred to in the note to Bradford v. Hill,2 N.C. 22, and the note to Person v. Roundtree, ante, 69.
Cited: Bowen v. Gaylord, 122 N.C. 820; McKenzie v. Houston, 130 N.C. 573.
(158)